UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2017 Commission File Number 333-206804 SavMobi Technology Inc. (Exact name of registrant as specified in its charter) Nevada 47-3240707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 73B Bank Avenue, Amritsar, Punjab, 143001, India (Address of principal executive offices)(Zip Code) 800-592-6276 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.¨Yes xNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨ Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yes ¨ No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court¨ Yes ¨ No APPLICABLE ONLY TO CORPORATE ISSUERS: As of March 30, 2017, there were 47,500,000 shares of common stock issued and outstanding. TABLE of CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II—OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mining Safety Disclosure 12 Item 5. Other Information 12 Item 6. Exhibits 13 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. SAVMOBI TECHNOLOGY INC. CONDENSED FINANCIAL STATEMENTS (Unaudited) February 28, 2017 CONDENSED BALANCE SHEETS 4 CONDENSED STATEMENTS OF OPERATIONS 5 CONDENSED STATEMENTS OF CASH FLOWS 6 CONDENSED NOTES TO FINANCIAL STATEMENTS 7 3 Table of Contents SAVMOBI TECHNOLOGY INC CONDENSED BALANCE SHEETS February 28, May 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Due to related party (Note 4) TOTAL CURRENT LIABILITIES STOCKHOLDERS’ DEFICIT Common stock (Note 3) Authorized 75,000,000 shares of common stock, $0.001 par value, Issued and outstanding 47,500,000 shares of common stock (May 31, 2016 – 47,500,000) Additional paid in capital ) ) Stock subscription receivable - ) Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 4 Table of Contents SAVMOBI TECHNOLOGY INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended February 28, Three months ended February 29, Nine months ended February 28, Nine months ended
